                            UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,
                                                    Civil No. 16-195(1) (JRT/KMM)
                                  Plaintiff,

 v.                                            MEMORANDUM OPINION AND ORDER
                                                DENYING EMERGENCY MOTION FOR
 ROBERT CLARK ANNIS,                               COMPASSIONATE RELEASE

                                Defendant.



      Thomas M. Hollenhorst, Assistant United States Attorneys, UNITED STATES
      ATTORNEY’S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis MN
      55415, for the United States.

      Robert Clark Annis, No. 20763-041, FPC Duluth, P.O. Box 1000, Duluth, MN
      55814, pro se.


      Robert Clark Annis is currently serving a 120-month sentence after pleading guilty

to conspiracy to distribute methamphetamine. Annis requests that the Court reduce his

sentence to time-served (approximately 45 months) and grant him compassionate

release under the First Step Act. Annis asserts that the current COVID-19 epidemic, in

light of his health condition, constitutes an extraordinary and compelling reason to grant

him early release from prison. Because Annis did not attempt to pursue administrative

remedies before seeking relief at the Court, the Court at this time has no authority to
modify Annis’s sentence and will deny the motion without prejudice, meaning that it can

be filed again after exhausting administrative remedies.


                                      BACKGROUND

      Annis is a 57-year-old man currently incarcerated at the Federal Prison Camp in

Duluth,   Minnesota    (“FPC     Duluth”).         (Bureau   of   Prisons   Inmate   Locator,

https://www.bop.gov/inmateloc.) He has served approximately 45 months of his 120-

month term of imprisonment, and his current projected release date is 01/25/2025. (Id.)

In October 2016, Annis pleaded guilty to conspiracy to distribute 500 grams or more of

methamphetamine. (Plea Agreement, Oct. 25, 2016, Docket No. 42.) In April 2017, he

was sentenced to 120 months in prison—the statutory mandatory minimum. (Sentencing

Judgment, May 11, 2017, Docket No. 73.)

      Annis asserts that he suffers from a depressed immune system and chronic

obstructive pulmonary disease (COPD), and that he has reduced lung capacity, high blood

pressure, and diabetes. (Emergency Motion for Compassionate Release, Mar. 26, 2020,

Docket No. 77.) The Presentence Investigation Report (“PSR”) noted that Annis suffers

from asthma and COPD, and uses inhalers to treat these conditions. (PSR at ¶¶ 66–67,

Dec. 23, 2016, Docket No. 48.)

      Annis argues that the ongoing COVID-19 pandemic constitutes extraordinary and

compelling circumstances and necessitates compassionate release, because his health




                                             -2-
condition and age put him at high risk in prison. The United States opposes the Motion

on both procedural and merits grounds.


                                       DISCUSSION

       The First Step Act, passed in December 2018, amended the procedure for

compassionate release. See First Step Act of 2018, PL 115-391, December 21, 2018, 132

Stat. 5194, 5239. The new law allows defendants, in addition to the Bureau of Prisons

(“BOP”), to move for compassionate release. Id.; 18 U.S.C. § 3582(c)(1)(A). However, a

defendant may only bring such a motion “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       It appears that Annis has not made any attempt to utilize the BOP’s administrative

remedies, and instead that Annis’s first request for compassionate release was this

Motion. Nor has Annis made any showing that using the administrative process would be

futile, or that Annis’s “interests in immediate judicial review outweigh the government's

interests in the efficiency or administrative autonomy that the exhaustion doctrine is

designed to further.” McCarthy v. Madigan, 503 U.S. 140, 146 (1992) (quoting West v.

Bergland, 611 F.2d 710, 715 (8th Cir. 1979)).

       There is no question that COVID-19 is a cause for alarm, and the Court does not

fault Annis’s concerns, given his health conditions. However, given the scale of the



                                            -3-
COVID-19 pandemic and the complexity of the situation in federal institutions, it is even

more important that Annis first attempt to use the BOP’s administrative remedies.

       The Attorney General recently issued new directives to the BOP in light of the

COVID-19 epidemic and the recently passed CARES Act. See Memorandum for Director

of Bureau of Prisons, April 3, 2020, available at https://www.justice.gov/file/1266661/

download. First, the Attorney General formally found that “emergency conditions are

materially affecting the functioning of the Bureau of Prisons” and that as a result, he was

expanding the cohort of inmates who can be considered for home release. Id. The

Attorney General was most concerned with inmates at those institutions where “COVID-

19 is materially affecting operations.” Id. At these facilities, the Attorney General

directed the BOP to “immediately review all inmates who have COVID-19 risk factors,”

not just those who were previously eligible for transfer. Id. The memo directs the BOP

to immediately process suitable candidates for home confinement, and notes that “time

is of the essence.” Id.

       As of April 6, 2020, the BOP is taking action to immediately review all at-risk

inmates in all federal institutions, not only those facilities already affected by the

pandemic. Thus, although FPC Duluth does not yet have any diagnosed cases of COVID-

19, the Court understands that the BOP is nonetheless reviewing prisoners for COVID-19

risk factors and eligibility for home confinement.        The Court therefore strongly

encourages Annis to make a request for compassionate release or home confinement to




                                            -4-
the BOP as he appears to be an at-risk inmate consistent with the Attorney General’s

memorandum given the nature of his offense, his age, and underlying health conditions.

However, until Annis has exhausted these administrative remedies, under current law,

the Court may not consider his request.


                                          CONCLUSION

      Because Annis did not exhaust his administrative remedies, the Court has no

authority to grant compassionate release under 18 U.S.C. § 3582(c)(1)(A). The Court will

therefore deny Annis’s Motion without prejudice.


                                          ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Annis’s Emergency Motion for Compassionate Release [Docket

No. 77] is DENIED without prejudice.

      LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: April 9, 2020                      __________                        _________
at Minneapolis, Minnesota.                             JOHN R. TUNHEIM
                                                           Chief Judge
                                                   United States District Court




                                           -5-
